TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00418-CV


                                          K. T., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-005519, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               K.T. appeals from the trial court’s order terminating her parental rights to her child.

See Tex. Fam. Code § 161.001. After a bench trial, the trial court rendered judgment finding by

clear and convincing evidence that a statutory ground existed for terminating K.T.’s parental rights

and that termination was in the child’s best interest. See id. § 161.001(b)(1)(O), (b)(2).

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the

defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by presenting

a professional evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory
Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in parental-termination case). Appellant’s counsel has certified to this Court that he has

provided his client with a copy of the Anders brief, the reporter’s record, and the clerk’s record

and informed his client of her right to file a pro se brief. The Department of Family and Protective

Services has filed a response to the Anders brief, waiving its right to file an appellee’s brief unless

requested by this Court or as needed to respond to any pro se brief filed by appellant. To date, no

pro se brief has been filed.

               We have conducted a full examination of all of the proceedings to determine

whether the appeal is wholly frivolous, as we must when presented with an Anders brief. See

Penson v. Ohio, 488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find

nothing in the record that would arguably support K.T.’s appeal. We agree with appellant’s

counsel that the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s

order terminating the parental rights of K.T. We deny counsel’s motion to withdraw.1




                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Judges Baker, Triana, and Kelly

Affirmed

Filed: January 28, 2021



       1
           The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligations to K.T. have not yet been discharged. See id. If after consulting with
counsel appellant desires to file a petition for review, her counsel should timely file with the Texas
Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See id.
                                                  2